*** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***




                                                              Electronically Filed
                                                              Supreme Court
                                                              SCWC-30070
                                                              28-FEB-2014
                                                              07:46 AM




            IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                                ---o0o---


       COLLEEN P. COLLINS, Petitioner/Plaintiff-Appellant,

                                    vs.

         JOHN A. WASSELL, Respondent/Defendant-Appellee.



                                SCWC-30070

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 30070; FC-D NO. 07-1-0206)

                            FEBRUARY 28, 2014

 RECKTENWALD, C.J., NAKAYAMA, AND McKENNA, JJ., WITH ACOBA, J.,
  CONCURRING SEPARATELY, AND POLLACK, J., DISSENTING SEPARATELY

             OPINION OF THE COURT BY RECKTENWALD, C.J.

           In June 2000, Colleen Collins and John Wassell gathered

at a park with their friends, families, and a minister, for the

apparent purpose of getting married.         After the wedding ceremony,

the couple began having second thoughts about the marriage

because of its financial implications.         Specifically, they

believed that Collins and her two daughters would be better able
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


to afford college tuition if Collins was listed as a single

parent on financial aid applications.         Thus, the couple requested

that the minister not submit the completed license and

certificate of marriage to the State Department of Health.             The

minister returned the form to Collins and Wassell, and they

subsequently wrote to the State Department of Health stating that

they were not getting married.

           Following a one-week honeymoon, Collins and Wassell

began living together.      They each maintained individual financial

accounts, but also shared a joint bank account.           The couple

deposited monetary gifts from their wedding into the joint

account and they each agreed to deposit funds into the account.

Collins made regular monthly deposits to the joint account.

Collins also deposited funds from the sale of her separately

owned townhouse and a tax refund into the joint account.             Funds

from the joint account were used to pay off the mortgage on

Wassell’s separately owned house, and for the couple’s shared

utility and grocery bills.      The couple legally married in January

2005, after Collins no longer needed financial aid to fund her

daughters’ college educations.

           In 2007, Collins filed for divorce against Wassell, and

argued that she was entitled to an equalization payment for her

contributions during the period of premarital cohabitation.

Wassell, however, maintained that an equalization payment was not

warranted because he and Collins had agreed that they would each

                                    -2-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


maintain separate financial identities until the time of their

legal marriage.     The family court agreed with Wassell and

determined that the couple did not form a premarital economic

partnership within the meaning of Helbush v. Helbush, 108 Hawai#i

508, 122 P.3d 288 (App. 2005).1       The Intermediate Court of

Appeals affirmed the divorce decree entered by the family court,

and Collins sought review in this court.

           For the reasons set forth below, we now affirm the rule

set forth in Helbush, that, in dividing and distributing property

of a married couple pursuant to Hawai#i Revised Statutes (HRS)

section 580-47, premarital contributions are a relevant

consideration where the parties cohabited and formed a premarital

economic partnership.      We further hold that the family court

clearly erred in concluding that Collins and Wassell did not form

a premarital economic partnership.        We therefore vacate the

judgment of the ICA and the family court’s divorce decree and

remand to the family court for further proceedings consistent

with this opinion.     Because our resolution of these two issues is

dispositive, we do not consider Collins’s arguments that:             (1) in

the absence of a premarital economic partnership the family court

should have nevertheless considered her premarital contributions;



      1
            As discussed further infra, the Intermediate Court of Appeals
determined in Helbush that “a ‘premarital economic partnership’ occurs when,
prior to their subsequent marriage, [two people] cohabit and apply their
financial resources as well as their individual energies and efforts to and
for the benefit of each other’s person, assets, and liabilities.” 108 Hawai#i
at 515, 122 P.3d at 295.

                                    -3-
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


and (2) premarital contributions are a valid and relevant

consideration warranting deviation from partnership principles.

                               I.   Background

             The following factual background is taken from the

record on appeal.

A.     Family Court Proceedings

             On August 8, 2007, Collins filed a complaint for

divorce against Wassell, alleging that their marriage was

irretrievably broken.       In her position statement, Collins stated

that she should be awarded an equalization payment for her

contributions during the couple’s premarital cohabitation:
                   Cohabitation occurred on June 18, 2000 when
             [Wassell] moved into [Collins’s townhouse]. [Wassell]
             did not pay [Collins’s] mortgage at that time although
             he was receiving rent from his house. From the time
             of cohabitation until the date of marriage, the
             parties had a joint financial relationship where
             [Collins] paid off the mortgage in the marital house,
             previously owned by [Wassell] and continued to pay
             into the joint account from where joint bills were
             paid. Although[] marriage did not occur until 2005
             equalization is due [Collins] for the amount of:
             $74,122.00. [Collins] is further entitled to her
             prorata rental equity due to [Wassell’s] sole use of
             the marital home during separation.

(Emphasis added).

             After Wassell filed an answer, he filed a motion for

partial summary judgment, requesting that the family court

determine the following: (1) the couple was married on

January 19, 2005; (2) the couple agreed after their wedding

ceremony on June 19, 2000, that they would not file their

marriage license and would not be married; (3) the purpose of the


                                      -4-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


couple not filing their marriage license was to allow Collins to

complete financial aid forms as a single parent; and (4) the

couple’s “arrangement, whereby the partners would cohabitate but

keep their finances separate while maintaining their single

status . . . in lieu of a traditional marriage indefinitely and

expressly for [Collins’s] personal financial interest” was a

valid and enforceable premarital agreement.

           Collins filed an opposition to Wassell’s motion arguing

that pursuant to the ICA’s decision in Helbush, she and Wassell

had formed a premarital economic partnership after their 2000

wedding ceremony.    The family court granted the motion in part,

determining that Wassell’s and Collins’s date of marriage (DOM)

was January 19, 2005, but denied the motion as to the remaining

issues.

           Wassell argued in his position statement the following:
                 [Collins] argues for deviation from the
           Partnership Model division based upon DOM [(]January
           19, 2005) valuations. [Collins’s] argument is based
           upon a June 18, 2000 marriage ceremony which she put
           on for show. Although [Wassell] thought that the
           marriage was taking place, at the post-ceremony
           reception [Collins] told [Wassell] that she did not
           want the marriage for financial reasons. [Collins’s]
           daughters were about to attend prestigious colleges[.]
           . . . [Collins] would need financial aid to pay for
           the $30,000 plus annual cost. If [Collins] was
           married the financial aid available would be less.
           [Collins] wanted to keep their finances separate so
           she could complete the financial aid forms showing her
           separate individual income and expenses. [Wassell]
           agreed not to be married on June 18, 2000 and to keep
           their finances separate.
                 It is [Wassell’s] position that there was no
           joint financial relationship from June 18, 2000, as
           [Collins] contends. It is [Wassell’s] position that
           they loved each other and wanted to live together.
           When they lived together as gestures of their love


                                    -5-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


           they bought each other meals, and shared their living
           arrangements and helped each other in various ways.

           A one-day trial was held on the division of the

parties’ marital estate.      Collins and Wassell were the only two

witnesses to testify and they testified in relevant part as

follows.

           Collins testified that, on June 18, 2000, she and

Wassell had a wedding ceremony with their friends, families, and

a minister.    After the ceremony, the couple signed the marriage

license, but neither Collins nor Wassell mailed the marriage

license to the State Department of Health because Collins “was

afraid that [her] daughters would lose a lot of financial aid

that they were receiving for college.”         Specifically, Collins was

concerned that the colleges would consider both her and Wassell’s

incomes in determining financial aid awards for her daughters if

she were married.    Wassell told Collins that he thought her

daughters should pay their own way through college.            Collins did

not believe that it was Wassell’s responsibility to help pay for

her daughters’ college educations.

           Collins further testified that, following their

honeymoon, for a few weeks the couple moved back and forth

between Collins’s separately owned townhouse and Wassell’s

separately owned house.      Wassell then moved into Collins’s

townhouse.    Wassell moved all of his furniture into the

townhouse, but left some appliances in his house.           While the


                                    -6-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


couple was living at the townhouse, Wassell did not pay any part

of the mortgage nor did he pay rent to Collins.           Collins paid for

all of the townhouse’s utilities.         Collins acknowledged that

Wassell may have done small things around the townhouse, but

testified that he did not make any major repairs.           While Wassell

was living in Collins’s townhouse, he was able to rent out his

house.

           Collins testified that, even though they were not

legally married between June 2000 and January 2005, she and

Wassell conducted their finances as if they were married.

Specifically, Collins testified that although she and Wassell

agreed to maintain their individual bank accounts, they also

agreed to contribute to a joint bank account, which would be used

to pay for shared living expenses.         The monetary gifts the couple

received at their wedding ceremony, totaling $1,120, were

deposited into this joint account.         Collins regularly deposited

between $500 and $700 a month into the joint account.            Collins

also deposited a personal income tax refund totaling $1,043.60

into the joint account.      According to Collins, Wassell made a few

contributions to the account.

           Collins sold the townhouse in 2001, at which point the

couple moved into Wassell’s house.         The money from the sale of

Collins’s townhouse, totaling $23,020.74, was deposited into the

joint account.    On the same day that deposit was made, $4,239.59

from the joint account was used to pay off the mortgage on

                                    -7-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


Wassell’s house.    Funds from the joint account were also used to

pay for the utilities of Wassell’s house, the couple’s groceries,

and gas for Collins’s and Wassell’s vehicles.          Collins and

Wassell continuously cohabited until their separation on

January 1, 2007.    Collins testified that, as of 2004, all of her

friends thought that she was married.

           Wassell testified that he made repairs and improvements

to Collins’s townhouse, such as replacing a water heater,

painting, and fixing the plumbing, louvered windows, and an

outdoor clothesline.     Wassell acknowledged that Collins had paid

approximately $4,200 to pay off the mortgage on his house, and

testified that, after they were separated in 2007, he offered to

repay Collins the money.

           With regard to the marriage license that was signed but

never submitted to the State Department of Health, Wassell

testified that Collins wanted to remain single for purposes of

completing the financial aid forms.        Wassell further testified

that he and Collins therefore agreed to have separate finances.

According to Wassell, that agreement lasted until January 19,

2005, when he and Collins were officially married.           At that

point, Collins no longer needed to submit financial aid

applications.

           Wassell also testified that he made deposits into the

joint account, which was previously held in his name only.

Wassell explained that he and Collins set up the joint account so

                                    -8-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


that they could both have access to its money, and so that bills

could be paid automatically from the account.

           Wassell indicated that he (1) paid Collins $1,000 on

April 17, 2001, (2) paid for the propane, internet, and telephone

bills with funds from his separate bank account, and (3) paid for

food between ninety and ninety-five percent of the time that he

and Collins went out to eat.

           The family court made the following relevant findings

of fact:
                              FINDINGS OF FACT
           . . . .
           16.   Ms. Collins believed that if she were to marry
                 Mr. Wassell and disclose financial information
                 reflecting her change in financial status to the
                 two colleges, she would likely be unable to
                 afford the resulting tuition, with the
                 consequence that her daughters would not be able
                 to attend those colleges.
           17.   In order to avoid that consequence, Ms. Collins
                 and Mr. Wassell agreed that they would not mail
                 their marriage license and certificate to the
                 Department of Health, and that each of them
                 would maintain separate financial identities, so
                 that Ms. Collins could continue to qualify for
                 the financial aid she needed to send her
                 daughters to their schools of choice.
           18.   Ms. Collins believed that the financial
                 responsibility for sending her daughters to
                 college was hers alone, and that Mr. Wassell did
                 not share in that obligation, and for his part,
                 Mr. Wassell did not believe he was obligated to
                 assist Ms. Collins with the financial burden
                 arising from her daughters’ college education.
           . . . .
           21.   Mr. Wassell owned a residence in Hawaiian
                 Paradise Park, and Ms. Collins owned a townhouse
                 in Pacific Heights.
           22.   For a time, the couple went back and forth
                 between the two residences, then settled on
                 living in Ms. Collins’[s] townhouse.
           23.   Mr. Wassell’s house in Paradise Park was rented
                 out during some portion of the time that the
                 couple lived in Ms. Collins’[s] townhouse.
           24.   The rent that Mr. Wassell received from the
                 rental of his residence in Hawaiian Paradise
                 Park was not shared with Ms. Collins.


                                    -9-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


           25.   Mr. Wassell did not pay rent to Ms. Collins
                 during the period that the couple was living in
                 Ms. Collins’[s] townhouse.
           26.   Shortly after the apparent marriage in June of
                 2000, Ms. Collins’[s] name was added to an
                 account that Mr. Wassell had at CU Hawaii FCU,
                 and the account thereafter remained a joint
                 account.
           27.   The couple agreed that the joint account would
                 be used for household expenses; both were to
                 deposit funds in the account.
           28.   The couple received wedding gifts and gifts of
                 cash at their apparent wedding in June, 2000;
                 the cash gifts were deposited into the joint
                 credit union account.
           29.   Following her addition to the joint account, Ms.
                 Collins made regular monthly deposits, typically
                 in the amount of $500.00, into the joint
                 account.
           30.   Mr. Wassell made few, if any, deposits into the
                 joint account during the years 2000 through
                 2007.
           31.   The funds in the joint account were used
                 primarily for household expenses, i.e. food and
                 household utilities.
           . . . .
           47.   On the date of the legal marriage on January 19,
                 2005, Ms. Collins was owed a debt by Mr. Wassell
                 in the amount of $4,239.59, which had been
                 incurred when Ms. Collins used her funds to pay
                 off the balance of Mr. Wassell’s mortgage in
                 December, 2001.
           . . . .
           67.   On the [date of marriage (DOM)], [Collins] was
                 owed a debt with a [net market value (NMV)] of
                 $4,239.59 by [Wassell] (for the mortgage payoff
                 on the HPP property). On the [date of the
                 conclusion of the evidentiary part of trial
                 (DOCOEPOT)], this debt remained unpaid, and thus
                 unchanged in value. The DOM NMV of this debt is
                 [Collins’s] Category 1 asset.
           . . . .

           As relevant here, in its third conclusion of law, the

family court stated that “[b]etween the dates of June 18, 2000,

and January 19, 2005, the parties did not participate in an

‘economic partnership’ within the meaning of Helbush[], and the

division of their marital assets by the court must therefore be

based upon the date of their legal marriage.”          In summary, the

family court analyzed this issue as follows.

                                   -10-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


           The family court explained that, under Helbush,

cohabitation alone is insufficient to establish an economic

partnership.   Specifically, the family court explained that

“there must be a commingling of finances, assets, and energies

sufficiently comprehensive to establish a ‘partnership.’”             The

family court stated that “there is no such thing, for these

purposes, as a ‘partial partnership.’”         In this regard, the

family court explained that “[p]arties who are emotionally

involved with one another and who are cohabiting must inevitably

[commingle] their energies and finances to some extent — the

exigencies of normal life and collective activity could scarcely

allow it to be otherwise.”      Thus, the family court observed,

“some measure of such commingling is to be expected in every

instance of cohabitation, and does not by its mere existence rise

to the level necessary to establish a Helbush ‘economic

partnership.’”

           The family court then evaluated whether Collins and

Wassell had “committed their energies and their assets to one

another’s purposes to the extent necessary to warrant a

conclusion that they were engaged in a relationship akin to that

found in a business partnership.”         The family court stated that

although Collins and Wassell “quite explicitly commingled a

portion of their funds for housekeeping purposes,” they also

“simultaneously maintained distinct separate financial

identities.”

                                   -11-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


           The family court explained that the most obvious

example of Collins’s and Wassell’s separate financial identities

was the couple’s conscious decision not to make their first

marriage legal “for the express purpose of maintaining separate

financial identities.”      The family court noted that Collins and

Wassell had two motives in agreeing not to be married.            First,

Collins sought to take full advantage of the financial aid

available to her, and, second, Wassell “could refrain from

shouldering any share of that not insignificant burden.”             The

family court stated that “[f]ar from reflecting the parties’

intention to ‘apply their financial resources to and for the

benefit of each other’s persons, assets, and liabilities,’” these

facts reflected “the parties’ express intention not to do so.”

(Citation and ellipsis omitted).

           The family court specifically noted that Collins

represented in her financial aid applications that she was

single, and that Collins and Wassell signed a letter to the State

Department of Health representing that they had decided not to be

married.   The family court further noted that both Collins and

Wassell maintained separate individual checking, savings, and

retirement accounts, and life insurance policies, and that

Collins and Wassell each appeared to hold title to their own

vehicle.

           With respect to the joint account, the family court

observed that Collins was the primary, if not the exclusive,

                                   -12-
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


contributor to the account, and that Collins’s monthly deposits

were “obviously insufficient to pay the living expenses of two

adults.”     The family court concluded that the “joint account no

doubt reflected a measure of financial cooperation by the

parties, but it seems wholly inadequate to carry the weight of

establishing an economic partnership between them.”

             Based on its findings and conclusions, the family court

divided the marital estate and concluded that under a strict

application of marital partnership principles, Collins would owe

Wassell an equalization payment of $11,807.85.             However, because

Wassell had wasted assets after the family court’s express order

to the contrary, the court concluded that Collins was entitled to

a deviation in the amount of $17,238.05.           Accordingly, the family

court ordered Wassell to pay a final equalization payment of

$5,430.20, the difference between the deviation and Collins’s

equalization payment.

             The family court filed its divorce decree, and Collins

appealed.

B.     ICA Appeal

             On appeal, Collins argued that the family court

incorrectly valued the parties’ financial contributions on the

date of marriage.2      Instead, Collins argued, the family court

       2
            Collins challenged Findings of Fact Nos. 17, 18, and 67, which are
set forth above, as well as several Findings of Fact (Nos. 68, 70, 71, 73-76,
78-80, and 82) that valued various assets as of the date of marriage. She
also challenged Conclusion of Law No. 3, and the family court’s decision. The
                                                                (continued...)

                                     -13-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


should have concluded that Collins and Wassell formed a

premarital economic partnership on the date of their wedding

ceremony, and should have calculated the value of the parties’

assets and any equalization payments based on that date.             Collins

asserted that the majority of the family court’s findings

supported a conclusion that the parties had formed a premarital

economic partnership.      Collins argued that the family court’s

finding that the parties initially agreed not to become legally

married in order to avoid negative financial aid consequences for

Collins’s daughters did not void this premarital economic

partnership.

            A majority of the ICA affirmed the family court’s

divorce decree.     The ICA “decline[d] to overturn” the family

court’s determination that Collins and Wassell had not formed a

premarital economic partnership, noting that the factors the

family court cited in support of its decision “were relevant to

evaluating the parties’ intent and the degree to which they

applied their resources and efforts ‘to and for the benefit of

each other’s person, assets, and liabilities.’”           In addition, the

ICA concluded that the family court’s decision was based on



      2
       (...continued)
ICA concluded that Findings of Fact 17, 18, and 67 were not clearly erroneous,
and that the remaining challenged factual findings were not erroneous because
the family court determined that Collins and Wassell had not entered into a
premarital economic partnership. The ICA therefore concluded that the date of
marriage was the relevant date for valuing Wassell’s assets, dividing the
couple’s assets, and equalizing the parties’ obligations. Collins’s
application does not separately address these findings of fact.

                                    -14-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


factual findings supported by substantial evidence.            The ICA

further concluded that because no premarital economic partnership

was formed, it did not need to address Collins’s argument that

the family court erred in using the date of marriage in valuing

Wassell’s assets, dividing the parties’ assets, and equalizing

the parties’ obligations.

           In a dissenting opinion, Judge Reifurth stated that the

family court erred in failing to utilize the analysis required by

Helbush in determining that Collins and Wassell had not formed a

premarital economic partnership.        Judge Reifurth noted that the

family court’s analysis focused on Collins’s and Wassell’s

attempt to maintain separate “financial identities,” which he

argued was not solely determinative of whether a premarital

economic partnership was formed.        Specifically, Judge Reifurth

explained that:
           The ultimate issues are whether, and the extent to
           which, prior to the [date of marriage], the parties
           applied their financial resources and individual
           energies for each other’s person, assets, and
           liabilities, not whether, and the extent to which, the
           parties created joint bank accounts or added both of
           their names to their cars’ titles. Thus, the thrust
           of the Family Court’s inquiry must be to consider the
           nature and degree of such application, and it must do
           so adequately.
           . . . .
           I would vacate the Family Court’s conclusion of law
           no. 3 [] that no premarital economic partnership was
           formed because the court took into consideration
           multiple irrelevant factors without considering
           multiple relevant factors that focus less on the form
           of the relationship and more on the day-to-day reality
           of how it worked, when making its decision.

(Footnote omitted).



                                   -15-
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


                          II.   Standard of Review

A.     Family Court Decisions

             The family court’s [findings of fact] are reviewed on
             appeal under the “clearly erroneous” standard. A
             [finding of fact] is clearly erroneous when (1) the
             record lacks substantial evidence to support the
             finding, or (2) despite substantial evidence in
             support of the finding, the appellate court is
             nonetheless left with a definite and firm conviction
             that a mistake has been made. “Substantial evidence”
             is credible evidence which is of sufficient quality
             and probative value to enable a person of reasonable
             caution to support a conclusion.

             On the other hand, the family court’s [conclusions of
             law] are reviewed on appeal de novo, under the
             right/wrong standard. [Conclusions of law],
             consequently, are []not binding upon an appellate
             court and are freely reviewable for their correctness.

Kakinami v. Kakinami, 127 Hawai#i 126, 136, 276 P.3d 695, 705

(2012) (citations omitted).

                                IV.   Discussion

             In her application, Collins raises the following

question:     whether the family court misapplied the premarital

cohabitation rule set out in Helbush in concluding that Collins

and Wassell had not entered into a premarital economic

partnership.     We now affirm the rule set forth in Helbush, that,

in dividing and distributing property pursuant to HRS § 580-47,

premarital contributions are a relevant consideration where the

parties cohabited and formed a premarital economic partnership.

We further hold that the family court erred in concluding that




                                      -16-
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


Collins and Wassell did not form a premarital economic

partnership.3

A.     An overview of Hawai#i’s property division scheme

             In Hawai#i, “[t]here is no fixed rule for determining

the amount of property to be awarded each spouse in a divorce

action other than as set forth [in] HRS § 580-47.”             Kakinami, 127

Hawai#i at 136-37, 276 P.3d at 705-06 (citing Tougas v. Tougas,

76 Hawai#i 19, 26, 868 P.2d 437, 444 (1994)).            Under HRS § 580-

47, the family court has wide discretion to divide marital

property according to what is “just and equitable.”              Tougas, 76

Hawai#i at 26, 868 P.2d at 444 (citing Gussin v. Gussin, 73 Haw.

470, 479, 836 P.2d 484, 489 (1992)).

             As this court has explained, when the directive of the

court is to do what is just and equitable, each case must be

decided upon its own facts and circumstances.            Gussin, 73 Haw. at

479, 836 P.2d at 489 (citing Carson v. Carson, 50 Haw. 182, 183,

436 P.2d 7, 9 (1967)).        Of course, this discretion is not without

limitation.     A grant of discretion means that “the court has a

range of choice, and that its decision will not be disturbed as

long as it stays within that range and is not influenced by any

       3
            In her application, Collins also raises two additional questions:
(1) whether the rule set forth in Helbush precludes the family court from
considering premarital contributions in the absence of a premarital economic
partnership; and (2) assuming that the parties did not enter into a premarital
economic partnership, did the ICA gravely err in not considering whether
Collins’s premarital contributions were a valid and relevant consideration
warranting deviation from the marital partnership categories. Insomuch as we
conclude that the family court erred in finding that Collins and Wassell did
not form a premarital economic partnership, we do not consider these
additional arguments.

                                     -17-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


mistake of law.”    Gussin, 73 Haw. at 479, 836 P.2d at 489

(internal quotation marks and citation omitted).           “To the extent

that a certain degree of uniformity, stability, clarity or

predictability of family court decisions can be attained, while

at the same time preserving the wide discretion mandated by HRS

§ 580–47, judges are compelled to apply the appropriate law to

the facts of each case and be guided by reason and conscience to

attain a just result.”      Id. at 486, 836 P.2d at 492 (internal

quotation marks omitted).

            Consistent with the wide discretion bestowed on the

family court, HRS § 580-47 provides that upon granting a divorce,

the family court may “make any further orders as shall appear

just and equitable . . . finally dividing and distributing the

estate of the parties, real, personal, or mixed, whether

community, joint, or separate[.]”         HRS § 580-47(a).     Section 580-

47 further provides that in making these orders, the family court

shall consider the respective merits of the parties, the relative

abilities of the parties, the condition in which each party will

be left by the divorce, the burdens imposed upon either party for

the benefit of the children of the parties, the concealment of or

failure to disclose income or an asset, any violation of a

restraining order by either party, and all other circumstances of

the case.    HRS § 580-47(a).

            Cases in this jurisdiction have “created a framework

based on partnership principles that provides further guidance

                                   -18-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


for family courts to use in dividing property upon divorce.”

Kakinami, 127 Hawai#i at 137, 276 P.3d at 706.            In Gussin, this

court rejected the notion that the division and distribution of

the estates of parties must commence at uniform starting points.

73 Haw. at 486, 836 P.2d at 492.          This court held that the

concept of uniform starting points “restrict[ed] the family

courts’ discretion in the equitable division and distribution of

parties’ estates.”      Id.     The court specifically rejected the

ICA’s “rebuttable presumptions” that bound a judge to presume

specific percentage splits in the division of each category of

property.    Id. at 481, 836 P.2d at 490.          This court instead

determined that “the ‘partnership model of marriage’ provides the

necessary guidance to the family courts in exercising their

discretion and to facilitate appellate review.”             Id. at 486, 836

P.2d at 492.    Specifically, the court noted:
            This court has accepted the “time honored proposition
            that marriage is a partnership to which both partners
            bring their financial resources as well as their
            individual energies and efforts.” The ICA has also
            acknowledged that, in divorce proceedings regarding
            division and distribution of the parties’ estate,
            “partnership principles guide and limit the range of
            the family court’s choices.”

            Under general partnership law, “each partner is
            entitled to be repaid his contributions to the
            partnership property, whether made by way of capital
            or advances.” Absent a legally permissible and
            binding partnership agreement to the contrary,
            “partners share equally in the profits of their
            partnership, even though they may have contributed
            unequally to capital or services.” Hawaii partnership
            law provides in relevant part as follows:

            Rules determining   rights and duties of partners. The
            rights and duties   of the partners in relation to the
            partnership shall   be determined, subject to any
            agreement between   them, by the following rules:

                                      -19-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


           (a) Each partner shall be repaid the partner’s
           contributions, whether by way of capital or advances
           to the partnership property and share equally in the
           profits and surplus remaining after all liabilities,
           including those to partners, are satisfied; and must
           contribute towards the losses, whether of capital or
           otherwise, sustained by the partnership according to
           the partner’s share in the profits.

Id. at 483-84, 836 P.2d at 491 (citations omitted).

           In Tougas, this court again endorsed the “partnership

model” and noted that the family court can utilize the following

five categories of net market values as guidance in divorce

cases:
           Category 1. The net market value (NMV), plus or
           minus, of all property separately owned by one spouse
           on the date of marriage (DOM) but excluding the NMV
           attributable to property that is subsequently legally
           gifted by the owner to the other spouse, to both
           spouses, or to a third party.

           Category 2. The increase in the NMV of all property
           whose NMV on the DOM is included in category 1 and
           that the owner separately owns continuously from the
           DOM to the DOCOEPOT [date of the conclusion of the
           evidentiary part of the trial].

           Category 3. The date-of-acquisition NMV, plus or
           minus, of property separately acquired by gift or
           inheritance during the marriage but excluding the NMV
           attributable to property that is subsequently legally
           gifted by the owner to the other spouse, to both
           spouses, or to a third party.

           Category 4. The increase in the NMV of all property
           whose NMV on the date of acquisition during the
           marriage is included in category 3 and that the owner
           separately owns continuously from the date of
           acquisition to the DOCOEPOT.

           Category 5. The difference between the NMVs, plus or
           minus, of all property owned by one or both of the
           spouses on the DOCOEPOT minus the NMVs, plus or minus,
           includable in categories 1, 2, 3, and 4.

76 Hawai#i at 27, 868 P.2d at 445 (citation omitted).

           The court in Tougas further noted that the NMVs in

Categories 1 and 3 are the parties’ “capital contributions” that


                                   -20-
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


are, pursuant to general partnership law, returned to each

spouse.    Id. (citations omitted).         Categories 2 and 4 are the

“during-the-marriage increase in NMVs of the Categories 1 and 3

Properties owned at DOCOEPOT[,]” which similar to partnership

profits, are generally to be shared equally.            Id.   Thus, these

cases establish that the “partnership model is the appropriate

law for the family courts to apply when exercising their

discretion in the adjudication of property division in divorce

proceedings.”      Id. at 28, 868 P.2d at 446.

B.     Premarital contributions are a relevant consideration in
       dividing the marital estate

             This case presents an issue of first impression for

this court, i.e., whether premarital contributions made during a

period of cohabitation are a relevant consideration in dividing

property pursuant to HRS § 580-47.           A long line of ICA cases has

concluded that premarital contributions are relevant in dividing

the marital estate.       For the reasons set forth below, we also

hold that premarital contributions may be considered by the

family court in dividing the martial estate when the parties

entered into a premarital economic partnership and cohabited

prior to marriage.

             The proposition that parties may enter into an economic

partnership prior to marriage first appears to have been

recognized in Raupp v. Raupp, 3 Haw. App. 602, 609 n.7, 658 P.2d

329, 335 n.7 (1983).       In Raupp, the ICA noted that “[w]here the


                                     -21-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


parties first commenced an economic partnership and later

married, it may be appropriate to obtain [an itemized description

and value of all property owned by each party] as of the time

they commenced their economic partnership,” in dividing the

martial estate upon divorce.       Id.; see also Higashi v. Higashi,

106 Hawai#i 228, 241, 103 P.3d 388, 401 (App. 2004) (noting that

the economic partnership begins on the earlier of the date of

marriage or the date the parties first commenced their economic

partnership that continued when they married).           Raupp and Higashi

therefore stand for the general proposition that premarital

circumstances may be relevant in distributing property upon

divorce if the couple formed an economic partnership prior to

marriage.

            In Malek v. Malek, 7 Haw. App. 377, 379, 768 P.2d 243,

246 (1989), the ICA held that the family court properly

considered contributions made by one spouse to the other spouse’s

separate property during the couple’s premarital cohabitation and

subsequent marriage.     In Malek, the only major asset involved in

the divorce was the husband’s lease of a two-acre parcel of land

with a house on it.     Id. at 378, 768 P.2d at 246.        During a

sixteen-month period of premarital cohabitation, the couple lived

together on this property.      Id. at 379, 768 P.2d at 245.

Although the husband provided all of the financial support for

the couple, and the wife was unemployed, the wife assisted in

upgrading the house.     Id. at 379, 768 P.2d at 246.        The family

                                   -22-
      *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


court valued the husband’s lease at $92,000 when the couple began

living together, $113,000 when the couple married, and $115,000

when the couple separated in contemplation of divorce.               Id. at

378, 768 P.2d at 245.        As part of its property division, the

family court awarded the wife five percent (i.e., $6,650) of the

property’s value on the date of marriage.            Id.

              On appeal, the husband argued that the family court

could not consider anything that happened before the couple was

legally married in distributing property pursuant to HRS § 580-

47.     Id. at 380, 768 P.2d at 246.         The ICA rejected this

argument, concluding that the “family court’s discretion when

dividing and distributing property and debts in divorce cases is

not so restricted.”        Id.   The ICA held that “[w]hen the parties

thereafter divorced, the family court, in the exercise of its

duty to divide and distribute property in divorce cases,

allowably considered their respective contributions to [the]

separate property during both their premarital cohabitation and

subsequent marriage.”        Id.; see also Hussey v. Hussey, 77 Hawai#i

202, 206, 881 P.2d 1270, 1274 (App. 1994) (defining premarital

separate property as “property owned by each spouse immediately

prior to their marriage or cohabitation that was concluded by

their marriage”) (emphasis added)), overruled on other grounds by

State v. Gonsales, 91 Hawai#i 446, 984 P.2d 1272 (App. 1999).

Thus, pursuant to Malek, in making an equitable distribution of

property pursuant to HRS § 580-47, the family court may consider

                                      -23-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


contributions made to specific assets during a period of

premarital cohabitation.       7 Haw. App. at 379-80, 768 P.2d at 246.

            Relying on Malek, 7 Haw. App. at 380, 768 P.2d at 246,

the Helbush court concluded that where premarital cohabitation

matures into marriage, the family court is generally allowed to

consider the respective contributions of each spouse during both

the premarital economic partnership and subsequent marriage in

dividing and distributing property pursuant to a divorce.             108

Hawai#i at 515, 122 P.3d at 295.        The Helbush court explained

that “a ‘premarital economic partnership’ occurs when, prior to

their subsequent marriage, [two people] cohabit and apply their

financial resources as well as their individual energies and

efforts to and for the benefit of each other’s person, assets,

and liabilities.”     Id.   The Helbush court therefore concluded

that the family court is allowed to consider premarital

contributions of each spouse in dividing the marital estate when

the couple formed an economic partnership and lived together

prior to marriage.4

            We now affirm the holding of Helbush that premarital

contributions are a relevant consideration when the parties

entered into a premarital economic partnership during a period of



      4
            To be clear, the rule set forth in Helbush applies only to
situations in which a relationship ultimately culminates in marriage, and does
not address circumstances where cohabitation does not result in marriage. See
Maria v. Freitas, 73 Haw. 266, 274, 832 P.2d 259, 264 (1992) (holding that
“[a] person who is not legally married does not qualify for the positive legal
consequences of marriage” (citation omitted)).

                                    -24-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


cohabitation.     See Helbush, 108 Hawai#i at 514-15, 122 P.3d at

294-95.

             Our conclusion in this regard is consistent with HRS

§ 580-47 and our adoption of partnership principles, which, as

noted above, provide guidance for family courts in dividing

property upon divorce.      The family court is vested with wide

discretion in “finally dividing and distributing the estate of

the parties, real, personal, or mixed, whether community, joint,

or separate.”     HRS § 580-47(a).     In making a division and

distribution of property, HRS § 580-47(a) identifies certain

enumerated factors which the family court shall consider,

including the respective merits of the parties, the relative

abilities of the parties, the condition in which each party will

be left by the divorce, and “all other circumstances of the

case.”     HRS § 580-47(a) (emphasis added).       Contributions made by

either spouse after the couple entered into a premarital economic

partnership are therefore included within “all [the] other

circumstances of the case” which the family court is required to

consider in determining an equitable distribution of the marital

estate.5    HRS § 580-47(a).

      5
            The dissent argues that applying the test set forth above “may
lead to challenges of otherwise valid prenuptial agreements.” Dissenting
opinion at 17. As the dissent points out, however, Collins and Wassell did
not enter into a premarital agreement. Dissenting opinion at 19. Moreover,
where a couple has formed a premarital economic partnership, they are fully
able to control the disposition of property acquired during the premarital
period by executing a valid premarital or postmarital agreement. See HRS
§ 572D-3 (2006) (“Parties to a premarital agreement may contract with respect
to . . . [t]he rights and obligations of each of the parties in any of the
                                                                (continued...)

                                    -25-
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


C.     The family court erred in determining that a premarital
       economic partnership was not formed

             The family court determined that Collins and Wassell

did not form a premarital economic partnership because they

maintained “distinct separate financial identities,” and were

therefore not “engaged in a relationship akin to that found in a

business partnership.”        Collins argues that, in evaluating

whether she and Wassell entered into a premarital economic

partnership, the family court did not adequately consider the

nature and degree to which she and Wassell applied their

resources, energies, and efforts for each other’s benefit, and

that the family court relied on irrelevant factors, such as the

parties’ admitted use of separate financial accounts, Collins’s

filing financial aid applications as a single parent, and the

parties’ letter to the Department of Health stating their

intention not to be legally married.          For the reasons set forth

below, the family court erred in determining that Collins and

Wassell did not enter into a premarital economic partnership.

             As stated above, a premarital economic partnership is

formed when, “prior to their subsequent marriage, [two people]

cohabit and apply their financial resources as well as their

individual energies to and for the benefit of each other’s

      5
        (...continued)
property of either or both of them whenever and wherever acquired or
located[.]”); HRS § 572-22 (2006) (“All contracts made between spouses . . .
not otherwise invalid because of any other law, shall be valid.”). A valid
premarital or postmarital agreement must be enforced by the family court. See
Epp v. Epp, 80 Hawai#i 79, 86, 905 P.2d 54, 61 (App. 1995).

                                     -26-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


person, assets, and liabilities.”         Helbush, 108 Hawai#i at 515,

122 P.3d at 295.    Whether a premarital economic partnership has

been formed depends upon the intention of the parties.            See,

e.g., Stanford Carr Dev. Corp. v. Unity House, Inc., 111 Hawai#i

286, 302, 141 P.3d 459, 475 (2006) (“[W]hether an agreement

creates a partnership or not depends upon the intention of the

parties.”   (Brackets in original and citation omitted)).            Absent

an express agreement, in evaluating whether the parties intended

to form a premarital economic partnership, the family court must

consider the totality of the circumstances, including both the

economic and non-economic contributions of the parties.            See

Cassiday v. Cassiday, 68 Haw. 383, 387, 716 P.2d 1133, 1136

(1986) (“[M]arriage is a partnership to which both partners bring

their financial resources as well as their individual energies

and efforts.”); see also LeMere v. LeMere, 663 N.W.2d 789, 797

(Wis. 2003) (noting that marriage is “an equal partnership, in

which the contributions of the spouse who is primarily engaged in

child-rearing and homemaking are presumptively valued equally

with those of the income-earning spouse”).          In making this

determination, relevant considerations may include, but are not

limited to, joint acts of a financial nature, the duration of

cohabitation, whether — and the extent to which — finances were

commingled, economic and non-economic contributions to the

household for the couple’s mutual benefit, and how the couple



                                   -27-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


treated finances before and after marriage.6          See, e.g., In re

Marriage of Clark, 71 P.3d 1228, 1230 (Mont. 2003) (concluding

that trial court did not err in considering premarital

contributions where one spouse made improvements to the home and

surrounding property of the other spouse); Floyd v. Floyd, 436

S.E.2d 457, 459 (Va. Ct. App. 1993) (“[A] trial court may

properly consider the parties’ premarital contributions, both

monetary and nonmonetary, insofar as those contributions affected

the value of the marital property but that cohabitation alone —

absent a showing of its impact on marital property values — is

not an appropriate consideration.”); Wall v. Moore, 704 A.2d 775,

777 (Vt. 1997) (affirming the family court’s determination that

it could consider the non-monetary and monetary contributions of

the parties during their 11-year premarital relationship when

dividing the couple’s assets upon divorce); Hendricks v.

Hendricks, 784 N.E.2d 1024, 1028 (Ind. Ct. App. 2003) (concluding

that trial court did not abuse its discretion in considering

premarital contributions where spouse worked part-time, paid rent

on couple’s home, and started business with other spouse).

            ICA cases applying the rule enunciated in Helbush have

therefore properly focused on both the financial and non-

financial aspects of the parties’ premarital relationship.              See,

      6
            The dissent argues that this test is “nearly unlimited” and
provides “no guidance” to the family court. Dissenting opinion at 13.
Respectfully, the test to be used in evaluating whether a premarital economic
partnership has been formed must be flexible in order to accommodate the range
of factual circumstances presented to the family court.

                                    -28-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


e.g., Chen v. Hoeflinger, 127 Hawai#i 346, 279 P.3d 11 (App.

2012); Aiona-Agra v. Agra, No. 30685, 2012 WL 593105 (App. Feb.

23, 2012) (SDO); Doe v. Roe, No. 28596, 2010 WL 2535138 (App.

June 23, 2010) (mem. op.); Gordon v. Gordon, Nos. CAAP-12-

0000806, CAAP-12-0001096, 2013 WL 6231721 (App. Nov. 29, 2013)

(mem. op.) (upholding family court’s determination that a couple

entered into a premarital economic partnership by jointly

contributing capital and labor to real estate investments, and

living in a relationship which culminated in marriage).

           For example, in Chen, Hui Z. Chen married Thomas J.

Hoeflinger in 1995.     127 Hawai#i at 350, 352, 279 P.3d at 15, 17.

Chen began living with Hoeflinger in 1992.          Id. at 352, 279 P.3d

at 17.   The family court concluded that the couple entered into a

premarital economic partnership when Chen “was employed at a

hospital and she utilized her income to pay for the household

expenses such as food and supplies to which [Hoeflinger] also

contributed when [Chen’s] income was insufficient.”            Id. at 359,

279 P.3d at 24 (brackets in original).         The family court further

noted that Chen and Hoeflinger also enjoyed “all of the conjugal

benefits as if they were husband and wife.”          Id.   On appeal,

Hoeflinger contended that the family court erred in finding that

he and Chen formed a premarital economic partnership.            Id. at

358, 279 P.3d at 23.     Specifically, Hoeflinger argued that there

was no premarital economic partnership because Chen did not

contribute to or enhance the parties’ assets.          Id. at 359 n.11,

                                   -29-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


279 P.3d at 24 n.11.     The ICA rejected these arguments, noting

that “[w]hen Chen paid for food and supplies for the benefit of

Hoeflinger, it enhanced and supported Hoeflinger.”           Id.

           In Aiona-Agra, the family court also determined that

Heather Aiona-Agra (Wife) and Jayson Javier Agra (Husband) formed

a premarital economic partnership.        2012 WL 593105, at *3.       On

appeal, Husband argued that the record “fail[ed] to evidence a

single ‘financial resource’ from [Wife] prior to their

marriage[.]”    Id.    The ICA rejected this argument and concluded

that Husband’s position “ignore[d] the fact that the partnership

model considers more than just monetary contributions to the

partnership.”    Id.   The ICA determined that “the unchallenged

findings of fact establish that Wife contributed some ‘individual

energies and efforts’ to the construction of the home and Husband

lived rent-free with Wife and with Wife’s family, as a direct

benefit of his relationship with Wife.”         Id.   Accordingly, the

ICA concluded that the family court did not err in finding that




                                   -30-
      *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


Husband and Wife had formed a premarital economic partnership.7

Id.

              In sum, these cases properly recognize that the family

court, in determining whether a premarital economic partnership

was entered into, must consider both the financial and non-

financial contributions of the parties during the premarital

relationship.

              Here, the undisputed facts establish that Collins and

Wassell formed a premarital economic partnership in 2000.                In

this regard, it is undisputed that following the wedding ceremony

in 2000, the couple began living together.             The couple continued

to live together until they were legally married in 2005.

Collins testified that, as of 2004, all of her friends thought

that she was married.        During this time, Collins and Wassell

applied “their financial resources as well as their energies and

efforts to and for the benefit of each other’s person, assets,

and liabilities.”       Helbush, 108 Hawai#i at 515, 122 P.3d at 295.



        7
            In contrast, in Doe, 2010 WL 2535138, at *7, the ICA affirmed the
family court’s determination that no premarital economic partnership was
formed. There, the couple had cohabited for approximately one year before
they married. Id. at *1. Two days prior to their date of marriage, the
husband purchased property in Kamuela. Id. at *7. Upon divorce, the family
court awarded the husband a capital contribution credit for the property. Id.
at *1. The family court concluded that “[s]imply cohabitating together does
not automatically transform a relationship into a premarital economic
partnership[.]” Id. at *7. The family court further made unchallenged
findings that there was no credible evidence that the wife had contributed
financially toward the purchase of the property, had worked to enhance its
value prior to the date of marriage, or had participated in its upkeep prior
to the date of marriage. Id. The ICA therefore affirmed the family court’s
determination and noted that there was “no clear error in the family court’s
ruling.” Id.

                                      -31-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


           Specifically, upon returning from their honeymoon, the

couple first lived in Collins’s townhouse.          Collins thereby

applied her resources to the partnership by allowing Wassell to

live in her townhouse rent-free.        See Aiona-Agra, 2012 WL 593105,

at *3 (noting that it was relevant to the inquiry as to whether a

premarital economic partnership was formed that one spouse lived

rent-free with the other spouse’s family).          Wassell, in turn,

applied his energies and efforts to and for the benefit of the

partnership by helping to make improvements to the townhouse,

including installing a new water heater, painting some rooms, and

making other small repairs.       In addition to receiving the benefit

of living in Collins’s townhouse rent-free, Wassell further

benefitted from Collins’s contributions because he was able to

rent out his separately owned house.

           The parties’ utilization of the joint bank account

further demonstrates the existence of a premarital economic

partnership.   Wassell created the joint account by adding

Collins’s name to what had been his separate account.            Following

the 2000 wedding ceremony, the couple deposited cash gifts

totaling more than $1,100 into the joint account.           Collins also

deposited proceeds from the sale of her townhouse totaling more

than $23,000 into the joint account, and later deposited a tax

refund of more than $1,000 into the account.          The couple agreed

that they would each deposit funds into the account, and that the

funds would be used for household expenses.          Collins made regular

                                   -32-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


monthly deposits to the account, and the funds were used to pay

off the mortgage on Wassell’s house, and to pay for household

expenses, including groceries and household utilities.8

See Chen, 127 Hawai#i at 352, 359, 279 P.3d at 17, 24 (noting

that a premarital economic partnership was formed when one spouse

purchased food and supplies for the benefit of the other spouse

during their premarital cohabitation).

            To the extent the family court noted that Collins’s

monthly contribution into the joint account was insufficient to

cover the parties’ monthly expenses, the family court failed to

recognize that the remainder of Collins’s and Wassell’s joint

living expenses were presumably covered by one or both of the

parties.    Indeed, in addition to using funds from the joint

account to pay for groceries and the utilities for Wassell’s

house, evidence offered at trial indicated that Wassell

occasionally bought groceries, and that, when the couple ate out,

Wassell paid the bill between ninety and ninety-five percent of

the time.

            After nearly five years of living together, the couple

legally married.     Notably, nothing appears to have materially

      8
            The dissent argues that we place “undue reliance” on the joint
bank account. Dissenting opinion at 15. As explained above, in addition to
the joint account, the manner in which Collins and Wassell handled their real
property and covered their mutual expenses further demonstrated that they had
formed a premarital economic partnership. Moreover, in determining whether a
premarital economic partnership has been formed, the relevant inquiry is
whether the parties have applied “their financial resources as well as their
individual energies and efforts to and for the benefit of each other’s person,
assets, and liabilities.” Helbush, 108 Hawai#i at 515, 122 P.3d at 295. For
all the reasons set forth above, that standard was plainly satisfied here.

                                    -33-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


changed in the couple’s day-to-day relationship or how they

managed their financial affairs.        Indeed, Collins expressly

testified that she and Wassell maintained separate bank accounts

both before and after their legal marriage in 2005.            It therefore

appears that, even after they were legally married, the couple

cohabited in Wassell’s house and continued to use the joint

account as they had during their premarital relationship, i.e.,

as a common fund into which both made deposits and from which

withdrawals were made to pay for communal expenses.            Because

Collins and Wassell applied “their financial resources as well as

their energies and efforts to and for the benefit of each other’s

person, assets, and liabilities,”         Helbush, 108 Hawai#i at 515,

122 P.3d at 295, the family court erred in determining that

Collins and Wassell had not entered into a premarital economic

partnership.

           The family court further erred in relying on its

finding that Collins and Wassell “maintained distinct separate

financial identities.”      Specifically, the family court noted that

the couple maintained separate checking and savings accounts.

However, the fact that Collins and Wassell each maintained

separate financial accounts does not, in and of itself, support

the family court’s ultimate determination that no premarital

economic partnership was formed.        See, e.g., Epp, 80 Hawai#i at

93, 905 P.2d at 68 (noting that marital partners’ pattern or

practice of conducting some or all of their property and

                                   -34-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


financial affairs as if they were not marital partners is not a

basis for deviating from the partnership model).           In focusing on

“separate financial identities,” the family court failed to

address whether the parties’ individual financial accounts were

used to pay collective expenses.        Put another way, the holding of

funds in separate accounts is not dispositive when the parties’

respective financial resources, energies, and efforts are

otherwise applied for each other’s mutual benefit.           See Helbush,

108 Hawai#i at 515, 122 P.3d at 295.

           Finally, the family court erroneously focused on

Collins’s representation on her daughters’ financial aid

applications that she was single and the letter to the Department

of Health signed by Collins and Wassell that indicated that they

decided not to be married.      Specifically, the family court

appeared to suggest that it was inconsistent for Collins to

assert that she and Wassell had entered into a premarital

economic partnership after she stated on financial aid

applications that she was single.

           First, it should be noted that Collins’s

representations on financial aid applications and to the

Department of Health that she was unmarried were factually

accurate, because Collins and Wassell were not, in fact, married

until January 19, 2005.      Indeed, it would have been inaccurate

for Collins or Wassell to represent to financial aid

representatives that they were married.         Thus, Collins did not

                                   -35-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


misrepresent her legal status on the financial aid applications

and the couple did not misrepresent their legal status in the

letter to the Department of Health.

           Second, these representations are not necessarily

inconsistent with an intent to form a premarital economic

partnership.   Although Collins and Wassell agreed not to become

legally married in 2000, that does not mean that they agreed they

would not be economic partners.       To the contrary, they

immediately began behaving like the legally married couple that

they eventually became.      Again, the relevant inquiry is whether

the parties intended to apply their resources, efforts, and

energies for each other’s benefit before ultimately marrying.

The funding source for Collins’s daughters’ college tuition is

but one aspect of the couple’s financial circumstances, and

Collins’s interest in receiving financial aid as a single parent

is not sufficient to override the parties’ apparent intent to

engage in a premarital economic partnership in all other aspects

of their financial lives.      Furthermore, it appears that both

parties benefitted financially from these representations —

Collins was able to send her daughters to the colleges of their

choice, and Wassell presumably benefitted from funds that

otherwise would have paid for college expenses.

           The family court’s valuation and division of Wassell’s

house illustrates why the court’s application of the principles

set forth in Helbush failed to ensure a fair and equitable

                                   -36-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


property distribution in this case.        Collins argued that Wassell

should be awarded the house, which he separately owned, but that

she was entitled to an equalization payment for that property.

As noted above, during the period of premarital cohabitation,

Wassell lived rent-free in Collins’s townhouse, Wassell collected

rent from his house, Collins used the proceeds from the sale of

her separately owned townhouse to pay off the mortgage on

Wassell’s house, and the couple eventually cohabited in Wassell’s

house prior to their legal marriage.        According to Collins, the

value of the house more than doubled during that period.             The

family court nevertheless valued the property on the date of

marriage and awarded it solely to Wassell.          Under the principles

set forth above, Wassell’s house should have been valued at the

time that the premarital economic partnership began.            Otherwise,

Wassell is allowed to retain all of the appreciation attributable

to Collins’s and Wassell’s joint efforts prior to marriage.

See Helbush, 108 Hawai#i at 515, 122 P.3d at 295.

           While the family court is given broad deference to

weigh the evidence and to determine credibility, see Booth v.

Booth, 90 Hawai#i 413, 417, 978 P.2d 851, 855 (1999) (holding

that “the family court assesses and weighs all valid and relevant

considerations to exercise its equitable discretion in

distributing marital property”), the family court here applied

incorrect legal principles when considering the nature and degree

to which the parties applied their financial resources, energies,

                                   -37-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


and efforts for each other’s benefit.         See Helbush, 108 Hawai#i

at 515, 122 P.3d at 295.      Under the circumstances of this case —

particularly where the family court relied solely on the parties’

financial identities, failed to adequately consider the nature

and degree to which the parties applied their financial

resources, energies, and efforts for the benefit of each other,

and weighed against the parties that they truthfully stated their

marital status to third parties — the family court erred in

determining that Collins and Wassell did not form a premarital

economic partnership.

                             V.    Conclusion

           For the foregoing reasons, we vacate the ICA’s

judgment, the family court’s Conclusion of Law No. 3, Findings of

Fact No. 47, 67, 68, 70, 71, 73-76, 78-80, and 82, and the

Decision, and the property-division and equalization provisions

in the Divorce Decree.      We remand to the family court to make a

division and distribution of property in light of Collins’s and

Wassell’s premarital economic partnership.

Joy A. San Buenaventura           /s/ Mark E. Recktenwald
for petitioner
                                  /s/ Paula A. Nakayama
Andrew S. Iwashita
for respondent                    /s/ Sabrina S. McKenna




                                    -38-